Title: From Thomas Jefferson to John Patten Emmet, 30 May 1826
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
May 30. 26.
On mention being made to me. of the contribution of 5. D required from the Students of Chemistry it occurred at once that this must be for an article for which the Visitors had made other provision, of which you had had no information,  it happened that no circumstance had  occurd to produce the mention of it to you. I now send you extracts from the journals by which you will learn  that they had determined that the instution should bear the expence of the articles consumed in a course of chemical lectures, and that the tuition fee from the Student was intended  to be the whole compensation  from him  for which he shd be called on for his instruction in any or all the branches constituting the department of the Professor; and our advertsmt in the public papers also gave this assurance. I meant to have rode to the university,  other business calling me there and at the same time to have explain’d this to you in person. but the varying state of my health has hitherto prevented it. any articles therefore which you find necessary for experiments, particularly those quae in ipso usu consumunter we  ask you only to take the trouble of specifying & procuring and the Proctor will be instructed to pay for them. this differs from what you had thought of only in our paying  instead of the Student accept assurances of my affectionate respect.Th: J.